PER CURIAM
Appellant seeks reversal of a judgment committing him as a “person with mental illness” under ORS 426.130 for a period not to exceed 180 days. He argues that the state failed to prove by clear and convincing evidence that, because of a mental disorder, he is dangerous to others. ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse the judgment of commitment.
Reversed.